 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                                  EASTERN DISTRICT OF CALIFORNIA
11

12   FIRST MIDWEST EQUIPMENT                       Case No. 1:18-mc-00017-AWI-SAB
     FINANCIAL CO.,
13                                                 ORDER DISCHARGING ORDERS TO SHOW
                       Plaintiff,                  CAUSE AND GRANTING REQUEST FOR
14
                                                   EXTENSION OF TIME FOR SERVICE OF
            v.
15                                                 ORDER DISCHARGING ORDER TO SHOW
     AERO TRANSPORT, INC., et al.,                 CAUSE
16
                       Defendants.                 DEADLINE: January 2, 2019
17
                                                   (ECF Nos. 26, 28, 29)
18

19          On March 27, 2018, Plaintiff registered a foreign judgment in the Eastern District of

20   California. After the judgment debtor failed to appear for a debtor examination, an arrest warrant

21   issued, and on October 23, 2018, the debtor appeared for examination. On November 1, 2018,

22   Plaintiff filed a declaration stating that the debtor examination has been completed and requested

23   that the debtor be discharged. On November 15, 2018, Senior District Judge Anthony W. Ishii

24   issued an order requiring Plaintiff to file a status report on or before November 21, 2018,

25   informing the Court whether this matter should remain open. Plaintiff did not file a status report

26   in compliance with the November 21, 2018 order.

27          On December 7, 2018, the undersigned issued an order requiring Plaintiff to show cause

28   why sanctions should not issue for the failure to file a status report in compliance with the
                                                     1
 1   November 21, 2018 order. Plaintiff filed a response that did not address the order to show cause

 2   or the November 15, 2018 order. Accordingly, a second order to show cause was filed on

 3   December 12, 2018. Plaintiff filed a response on December 13, 2018.

 4            Plaintiff’s response addresses the issues required by the prior orders. Therefore the orders

 5   to show cause shall be discharge. Plaintiff also seeks an extension of time to serve the judgment

 6   debtor which shall be granted.

 7            Based on the foregoing, IT IS HEREBY ORDERED that:

 8            1.      The December 7, 2018 order to show cause and December 12, 2018 order to show

 9                    cause are DISCHARGED;

10            2.      On or before January 2, 2019, Plaintiff shall either file proof that the debtor has

11                    been served with the November 15, 2018 order discharging the order to show

12                    cause or a status report re service; and

13            3.      Failure to comply with this action may result in the issuance of sanctions.

14
     IT IS SO ORDERED.
15

16   Dated:        December 14, 2018
                                                             UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
